Exhibit 10.1

NINTH AMENDMENT TO AGREEMENT OF LEASE

Investment Property Group, LLC / Medallion Bank

THIS AMENDMENT (this “Amendment”) is entered into as of the 19th day of August,
2019, between INVESTMENT PROPERTY GROUP, LLC, a Utah limited liability company
(“Landlord”), as successor-in-interest to B-line Holdings, L.C., and MEDALLION
BANK, a Utah industrial bank (“Tenant”). (Landlord and Tenant are referred to in
this Amendment collectively as the “Parties” and individually as a “Party.”)

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

1.    Definition—Lease. As used in this Amendment, “Lease” means the Agreement
of Lease, dated July 3, 2002, as previously amended by (i) the Amendment of
Lease Agreement, dated October 29, 2004, (ii) the Second Amendment of Lease
Agreement, dated January 9, 2007, (iii) the Third Amendment of Lease Agreement,
dated October 31, 2007, (iv) a second Third Amendment of Lease Agreement, dated
November 15, 2011, (v) the Fourth Amendment of Lease Agreement, dated
November 21, 2011, (vi) the Fifth Amendment of Lease Agreement, dated
November 26, 2012, (vii) the Sixth Amendment to Agreement of Lease, dated
January 26, 2017, (viii) the Seventh Amendment to Agreement of Lease, dated
May 10, 2017, and (ix) the Eighth Amendment to Agreement of Lease, dated
March 28, 2018 (as amended by the Letter from Mountain High Real Estate
Advisors, Inc. to Medallion Bank, dated July 23, 2018, regarding the 8th
Amendment Lease Commencement), all entered into between Landlord or its
predecessor-in-interest, B-Line Holdings, L.C., a Utah limited liability
company, as landlord, and Tenant, as tenant, and, where applicable, as amended
by this Amendment. Any term used in this Amendment that is capitalized but not
defined shall have the same meaning as set forth in the Lease.

2.    Purpose. The Parties desire to expand the Premises currently covered by
the Lease, and to make certain other amendments to the Lease, in accordance with
the terms and conditions set forth in this Amendment.

3.    Expansion. As of December 1, 2019 (the “Expansion Date”), Suite 300 on the
third floor of the Building, consisting of approximately 5,895 usable square
feet and approximately 6,781 rentable square feet (the “Additional Space”),
shall be added to the Premises.

 

Ninth Amendment to Agreement of Lease

Investment Property Group, LLC / Medallion Bank



--------------------------------------------------------------------------------

4.    Defined Terms. Effective as of, and for the period on and after, the
Expansion Date, the following definitions in Section 1 of the Lease are revised
to read as follows:

Base Rent means the following amounts per calendar month for the periods
indicated, based on 19,456 rentable square feet:

 

Periods

  

Base Rent

   Annual Cost
Per Rentable
Square Foot  

December 1, 2019 through November 30, 2020, inclusive

   $41,279.15 per month    $ 25.46  

December 1, 2020 through November 30, 2021, inclusive

   $42,527.57 per month    $ 26.23  

December 1, 2021 through November 30, 2022, inclusive

   $43,792.21 per month    $ 27.01  

December 1, 2022 through November 30, 2023, inclusive

   $45,105.49 per month    $ 27.82  

December 1, 2023 through November 30, 2024, inclusive

   $46,467.41 per month    $ 28.66  

December 1, 2024 through November 30, 2025, inclusive

   $47,861.76 per month    $ 29.52  

December 1, 2025 through November 30, 2026, inclusive

   $49,288.53 per month    $ 30.40  

December 1, 2026 through November 30, 2027, inclusive

   $50,763.95 per month    $ 31.31  

Base Year means calendar year 2019 (see subsection 3.2.2).

Parking for purposes of Section 4.3 of this Lease means the right to use a
number of non-reserved automobile parking stalls in the Building’s parking lot
equal to 4.5 parking stalls per 1,000 rentable square feet of the Premises (or
eighty-eight (88) parking stalls with 19,456 rentable square feet of the
Premises).

Premises means (i) Suite 300 on the third floor, consisting of approximately
6,781 rentable square feet (and approximately 5,895 usable square feet), (ii)
Suite 310 on the third floor, consisting of approximately 918 rentable square
feet, (iii) Suite 320 on the third floor, consisting of approximately 2,385
rentable square feet, and (iv) Suite 510 on the fifth floor, consisting of
approximately 9,372 rentable square feet (and approximately 8,125 usable square
feet), comprising in the aggregate a total of approximately 19,456 rentable
square feet (and 16,891 usable square feet).

Termination Date means November 30, 2027, as such date may be extended or sooner
terminated in accordance with this Lease.

5.    Improvement of Additional Space. Landlord agrees to improve the Additional
Space in accordance with the attached Exhibit A. In addition, Landlord shall
swap out ceiling tiles throughout the Premises to match the new ceiling tiles
and complete the Suite 510 break room countertop.

6.    Description of Premises. Effective as of the Expansion Date, the Premises
shall be described as set forth on the attached Exhibit B.

 

Ninth Amendment to Agreement of Lease

Investment Property Group, LLC / Medallion Bank

- 2 -



--------------------------------------------------------------------------------

7.    Enforceability. Each Party represents and warrants that:

(a)    such Party was duly formed and is validly existing and in good standing
under the laws of the state of its formation;

(b)    such Party has the requisite power and authority under all applicable
laws and its governing documents to execute, deliver and perform its obligations
under this Amendment;

(c)    the individual executing this Amendment on behalf of such Party has full
power and authority under such Party’s governing documents to execute and
deliver this Amendment in the name of, and on behalf of, such Party and to cause
such Party to perform its obligations under this Amendment;

(d)    this Amendment has been duly authorized, executed and delivered by such
Party; and

(e)    this Amendment is the legal, valid and binding obligation of such Party,
and is enforceable against such Party in accordance with its terms.

8.    Brokerage Commissions. Except as may be set forth in one or more separate
agreements between (i) Landlord and Landlord’s broker, or (ii) Landlord or
Landlord’s broker and Tenant’s broker:

(a)    Landlord represents and warrants to Tenant that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Landlord; and

(b)    Tenant represents and warrants to Landlord that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Tenant.

Landlord shall indemnify, defend and hold harmless Tenant from and against any
claim for a brokerage commission, finder’s fee or similar fee in connection with
this Amendment based on an actual or alleged agreement made by Landlord. Tenant
shall indemnify, defend and hold harmless Landlord from and against any claim
for a brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on an actual or alleged agreement made by Tenant.

9.    Entire Agreement. The Lease, as amended by this Amendment, exclusively
encompasses the entire agreement of the Parties, and supersedes all previous
negotiations, understandings and agreements between the Parties, whether oral or
written, including, without limitation, any oral discussions, letters of intent
and email correspondence. The Parties acknowledge and represent, by their
signatures below, that the Parties have not relied on any representation,
understanding, information, discussion, assertion, guarantee, warranty,
collateral contract or other assurance, except those expressly set forth in the
Lease and this Amendment, made by or on behalf of any other Party or any other
person whatsoever, prior to the execution of this Amendment. The Parties waive
all rights and remedies, at law or in equity, arising or which may arise as the
result of a Party’s reliance on such representation, understanding, information,
discussion, assertion, guarantee, warranty, collateral contract or other
assurance.

 

Ninth Amendment to Agreement of Lease

Investment Property Group, LLC / Medallion Bank

- 3 -



--------------------------------------------------------------------------------

10.    General Provisions. In the event of any conflict between the provisions
of the Lease and the provisions of this Amendment, the provisions of this
Amendment shall control. Except as set forth in this Amendment, the Lease
(which, by definition, includes all previous amendments) is ratified and
affirmed in its entirety. This Amendment shall inure to the benefit of, and be
binding on, the Parties and their respective successors and assigns. This
Amendment shall be governed by, and construed and interpreted in accordance
with, the laws (excluding the choice of laws rules) of the state of Utah. This
Amendment may be executed in any number of duplicate originals or counterparts,
each of which when so executed shall constitute in the aggregate but one and the
same document. Each exhibit referred to in, and attached to, this Amendment is
an integral part of this Amendment and is incorporated in this Amendment by this
reference.

[Remainder of page intentionally left blank; signatures on following page]

 

Ninth Amendment to Agreement of Lease

Investment Property Group, LLC / Medallion Bank

- 4 -



--------------------------------------------------------------------------------

THE PARTIES have executed this Amendment on the respective dates set forth
below, to be effective as of the date first set forth above.

 

LANDLORD: INVESTMENT PROPERTY GROUP, LLC, a Utah limited liability company By  
  /s/ Robert L. Galanis Print or Type Name of Signatory: Robert L. Galanis Its
Manager Date 08-19-2019 TENANT: MEDALLION BANK, a Utah industrial bank By   /s/
Justin Haley Print or Type Name of Signatory: Justin Haley Its Senior Vice
President Date 8/20/2019

 

 

Ninth Amendment to Agreement of Lease

Investment Property Group, LLC / Medallion Bank

- 5 -